
	
		I
		111th CONGRESS
		1st Session
		H. R. 3004
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2009
			Mr. Gingrey of
			 Georgia (for himself, Mr. Broun of
			 Georgia, Mr. King of Iowa,
			 Mr. Brady of Texas,
			 Mr. Paulsen,
			 Ms. Fallin,
			 Mr. Bartlett,
			 Mr. Pitts,
			 Mrs. Blackburn,
			 Mr. Culberson,
			 Mr. Lamborn,
			 Mr. Bonner,
			 Mr. Franks of Arizona,
			 Mr. Bilbray,
			 Mr. Jones,
			 Mr. Westmoreland,
			 Mr. Wamp, Mr. Sessions, Mr.
			 Nunes, and Mr. Smith of
			 Nebraska) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income gain from the conversion of property by reason of eminent
		  domain.
	
	
		1.Short titleThis Act may be cited as the
			 Eminent Domain Tax Relief Act of
			 2009.
		2.Exclusion from gross
			 income for gain from disposition of property by reason of eminent
			 domain
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 items specifically excluded from gross income) is amended by inserting after
			 section 139C the following new section:
				
					139D.Gain from
				disposition of property by reason of eminent domain
						(a)In
				generalGross income shall not include gain from the conversion
				(or threat or imminence thereof) of property in the United States by reason of
				the exercise of eminent domain by a governmental unit having the power to
				exercise eminent domain.
						(b)Coordination
				with other nonrecognition provisions
							(1)GainGain excluded under subsection (a) shall
				not be treated as gain recognized or an amount realized for purposes of
				sections 467, 637(d), 1033, 1245, 1250, 1252, 1254, 1255, and 1402.
							(2)Section
				1231Section 1231 shall be
				applied without regard to this section.
							(3)Holding
				periodSection 1223(1) shall not apply.
							(c)Election not To
				claim creditThis section
				shall not apply to a taxpayer for any taxable year if such taxpayer elects to
				have this section not apply for such taxable
				year.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for such part is amended by inserting after the item relating to
			 section 139C the following new item:
				
					
						Sec. 139D. Gain from disposition of property by reason of
				eminent
				domain.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
